Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior art discloses,  teaches or suggests the combination elements as recited in claim 1 arranged in a manner to include “receiving information from one or more sensors configured to detect an indication of a possible fire; determining whether information received from the one or more sensors satisfies one or more threshold criteria indicative of a fire event; generating a fire warning message comprising a fire alarm object in response to determining that the information received from the one or more sensors satisfy one or more threshold criteria indicative of a fire event, wherein the fire alarm object comprises a Lightweight Machine-to-Machine (LWM2M) object configured to indicate at least a temperature value; and sending the generated fire warning message to a remote server via a communication network”.
Therefore, claim 1 is allowed with associated dependent claims. 
Independent claims 13, 25, 37 include analogous limitations analogous to ones that form the basis to allowance claim 1, thus they are allowed with associated dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685